 

Exhibit 10.2

 



Execution Version

 

AMENDED AND RESTATED GUARANTY

 

This AMENDED AND RESTATED GUARANTY (as amended, restated, supplemented or
otherwise modified, this “Guaranty”), dated as of April 24, 2020, is made by
Watts Water Technologies, Inc., a Delaware corporation (the “Company”), the
Subsidiaries of the Company set forth on the signature pages hereto (the
“Initial Subsidiary Guarantors” and, together with the Company and any
additional Subsidiaries of the Company that become parties to this Guaranty by
executing a Supplement hereto in the form attached hereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the Lenders pursuant to the
Credit Agreement hereinafter defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Company, the other Borrowers party thereto, the financial
institutions party thereto and the Administrative Agent have previously entered
into that certain Credit Agreement, dated as of February 12, 2016 (as amended by
the Amendment No. 1 to the Credit Agreement dated December 28, 2018 and as may
be further amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);

 

WHEREAS, certain Domestic Subsidiary Guarantors and the Administrative Agent
have previously entered into that certain Guaranty, dated as of February 12,
2016 (as the same may have been amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Guaranty”), in connection with the
Existing Credit Agreement;

 

WHEREAS, the Company, the other Borrowers party thereto, the Lenders (as defined
below) and the Administrative Agent have agreed to amend and restate the
Existing Credit Agreement in its entirety and in connection therewith have
entered into that certain Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Company, Watts EMEA Holding B.V., a
private company with limited liability organized under the laws of The
Netherlands (the “Initial Subsidiary Borrower”), certain Subsidiaries of the
Company party thereto pursuant to Section 2.23 thereof (the “Subsidiary
Borrowers” and, collectively with the Company and the Initial Subsidiary
Borrower, the “Borrowers”), the lenders party thereto (the “Lenders”) and the
Administrative Agent (capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the Credit
Agreement);

 

WHEREAS, the Company is the parent of each Subsidiary Borrower, and as such will
derive direct and indirect economic benefits from the making of the Loans and
other financial accommodations provided to the Subsidiary Borrowers pursuant to
the Credit Agreement;

 

WHEREAS, each Domestic Subsidiary Borrower is, with respect to the Company and
each other Subsidiary Borrower, a direct or indirect Subsidiary thereof and/or
commonly owned and controlled by the Company, and as such will derive direct and
indirect economic benefits from the making of the Loans and other financial
accommodations provided to such other Borrowers pursuant to the Credit
Agreement;

 

WHEREAS, each Domestic Subsidiary Guarantor is, with respect to each Borrower, a
direct or indirect Subsidiary thereof and/or commonly owned and controlled by
the Company, and as such will derive direct and indirect economic benefits from
the making of the Loans and other financial accommodations provided to the
Borrowers pursuant to the Credit Agreement;

 





 

 

WHEREAS, the Domestic Subsidiaries of the Company party hereto as of the date
hereof constitute the Material Domestic Subsidiaries of the Company as of the
date hereof and shall be Domestic Subsidiary Guarantors hereunder;

 

WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and other Loan Documents and to induce the Lenders to
make the Loans and other financial accommodations as provided for in the Credit
Agreement, the Company, each Domestic Subsidiary Borrower and each Domestic
Subsidiary Guarantor (collectively, the “Domestic Guarantors”) have agreed to
guarantee payment of the Obligations;

 

WHEREAS, each Domestic Guarantor party to the Existing Guaranty wishes to affirm
its obligations under the terms of the Existing Guaranty with respect to amounts
owed by the Borrowers under the Credit Agreement and all other Obligations owing
from time to time by the Loan Parties, and desires to enter into this Guaranty
in order to amend and restate the Existing Guaranty in its entirety; and

 

WHEREAS, it is the intention of the parties hereto that this Guaranty be merely
an amendment and restatement of the Existing Guaranty and not constitute a
novation of the obligations thereunder;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:

 

1.Reaffirmation and Guaranty. Each Domestic Guarantor party to the Existing
Guaranty affirms its obligations under, and the terms and conditions of, the
Existing Guaranty and agrees that such obligations remain in full force and
effect and hereby ratified, reaffirmed and confirmed. Each Domestic Guarantor
party to the Existing Guaranty acknowledges and agrees with the Administrative
Agent that the Existing Guaranty is amended, restated and superseded in its
entirety pursuant to the terms hereof. Furthermore, each Domestic Guarantor
hereby, jointly and severally, absolutely and unconditionally guarantees, as a
guarantee of payment and not merely as a guarantee of collection, prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future Obligations to the
Administrative Agent, the Lenders, the Issuing Banks and the Affiliates of the
foregoing to whom Obligations are owed, and the respective successors,
endorsees, transferees and assigns of each of the foregoing (each a “Holder of
Obligations” and collectively the “Holders of Obligations”) (including all
renewals, extensions and modifications thereof and all costs, reasonable
attorneys’ fees and expenses incurred by the Holders of Obligations in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations” (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Domestic Guarantor of (or
grant of security interest by any Domestic Guarantor to support, as applicable)
any Excluded Swap Obligations of such Domestic Guarantor for purposes of
determining any obligations of any Domestic Guarantor)). This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Domestic Guarantor under this Guaranty. Notwithstanding any
provision herein contained to the contrary, each Domestic Guarantor’s liability
hereunder shall be limited to an amount not to exceed as of any date of
determination the greater of: (a) the net amount of all Loans and other
extensions of credit (including Letters of Credit) advanced to another Loan
Party under the Credit Agreement and directly or indirectly re-loaned or
otherwise transferred to, or incurred for the benefit of, such Domestic
Guarantor, plus interest thereon at the applicable rate specified in the Credit
Agreement; or (b) the amount which could be claimed by the Administrative Agent
and the Holders of Obligations from such Domestic Guarantor under this Guaranty
without rendering such claim voidable or avoidable under Section 548 of the
Bankruptcy Code of the United States or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

 



2

 

 

2.No Setoff or Deductions; Taxes. The Domestic Guarantors hereby represent,
warrant and jointly and severally agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Holders of Obligations or any other
guarantor of the Guaranteed Obligations of any kind. The Domestic Guarantors
further jointly and severally agree that their obligations under this Guaranty
shall not be subject to any counterclaims, offsets or defenses against the
Administrative Agent or any Holder of Obligations or any other guarantor of the
Guaranteed Obligations of any kind which may arise in the future. In accordance
with Section 2.17 of the Credit Agreement, all payments required to be made by
each Domestic Guarantor hereunder shall to the extent permitted by applicable
Laws be made to the Holders of Obligations free and clear of, and without
reduction or withholding for, any Taxes. If any Domestic Guarantor shall be
required by the Code or any other applicable Law to deduct any Taxes from or in
respect of any sum payable hereunder, (a) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable shall be increased as much as shall be necessary so that after such
withholding or deduction has been made (including deductions applicable to
additional sums payable under this Section 2) the Holders of Obligations receive
an amount equal to the sum they would have received had no such deductions been
made, (b) such Domestic Guarantor shall make such deductions as are determined
to be required based upon the information and documentation received pursuant to
Section 2.17(f) of the Credit Agreement, and (c) such Domestic Guarantor shall
timely pay the full amount withheld or deducted to the relevant taxing or other
authority in accordance with the Code or such other applicable Law. Upon the
request of the Administrative Agent, after the payment of such Taxes, each
applicable Domestic Guarantor shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
Subject to Section 2.17(d) of the Credit Agreement, each Domestic Guarantor
shall jointly and severally indemnify and, within ten (10) days after demand
therefor, pay each Holder of Obligations for the full amount of Indemnified
Taxes or Other Taxes paid by any Holder of Obligations in respect of any sum
payable hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to any amounts payable under this Section 2 by any
Holder of Obligations) and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted. Each Domestic Guarantor shall be entitled to the benefits of Section
2.17(g) as if it were a Borrower.

 

3.No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations are terminated. If at any time any payment of the principal of or
interest on any Loan, Obligation or any other amount payable by the Borrower or
any other party under the Credit Agreement, any Swap Contract, any Banking
Services Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Holder of Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. Payment by Domestic Guarantors
shall be made to the Administrative Agent in immediately available funds in
Dollars or, as applicable, such other currency in which the related Guaranteed
Obligations are required to be paid pursuant to the Credit Agreement, and shall
be credited and applied to the Guaranteed Obligations; provided that, if
currency control or exchange regulations are imposed in the country which issues
such currency with the result that such currency (the “Original Currency”) no
longer exists or the relevant Domestic Guarantor is not able to make payment in
such Original Currency, then all payments to be made by such Domestic Guarantor
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of payment) of such payment
due, it being the intention of the parties hereto that each Domestic Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 



3

 

 

4.Waiver of Notices. Each Domestic Guarantor waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Guaranteed Obligations
or any part thereof. Each Domestic Guarantor further waives presentment,
protest, notice, dishonor or default, demand for payment and any other notices
to which such Domestic Guarantor might otherwise be entitled.

 

5.Subrogation. No Domestic Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations are terminated. If any amounts are paid to any Domestic Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Holders of Obligations and shall promptly be paid to the
Administrative Agent and shall be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.

 

6.Indemnification. To the extent that any Domestic Guarantor shall make a
payment under this Guaranty (any such payment, a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Domestic Guarantor, exceeds the amount that such Domestic
Guarantor would otherwise have paid if each Domestic Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Domestic Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Domestic Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
indefeasible payment in full of all Guaranteed Obligations and any other amounts
payable under this Guaranty and the termination of any commitments of the
Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations, such Domestic Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Domestic
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Domestic Guarantor
Payment. As of any date of determination, the “Allocable Amount” of any Domestic
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Domestic Guarantor over the total liabilities of such Domestic
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Domestic Guarantor that is also liable for such contingent liability
pays its ratable share thereof), giving effect to all payments made by other
Domestic Guarantors as of such date in a manner to maximize the amount of such
contributions. This Section 6 is intended only to define the relative rights of
the Domestic Guarantors and nothing set forth in this Section 6 is intended to
or shall impair the obligations of the Domestic Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty. The rights of the parties under
this Section 6 shall be exercisable upon the full and indefeasible payment of
all Guaranteed Obligations and any other amounts payable under this Guaranty and
the termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations. The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Domestic Guarantor or Domestic Guarantors to which such
contribution and indemnification is owing.

 



4

 

 

7.Waiver of Suretyship Defenses. Each Domestic Guarantor agrees that the Holders
of Obligations may, at any time and from time to time, and without notice to the
Domestic Guarantor, make any agreement with any Borrower or with any other
person or entity liable on any of the Guaranteed Obligations for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging or otherwise affecting the obligations
of such Domestic Guarantor under this Guaranty. Each Domestic Guarantor waives
any defense arising by reason of any disability or other defense of any Borrower
or any other guarantor, or the cessation from any cause whatsoever of the
liability of any Borrower, or any claim that such Domestic Guarantor’s
obligations exceed or are more burdensome than those of any Borrower and waives
the benefit of any statute of limitations affecting the liability of such
Domestic Guarantor hereunder. Each Domestic Guarantor waives any right to
enforce any remedy which any Holder of Obligations now has or may hereafter have
against any Borrower and waives any benefit of and any right to participate in
any security now or hereafter held by any Holder of Obligations.

 

8.Exhaustion of Other Remedies Not Required. The obligations of each Domestic
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. Each Domestic Guarantor waives
diligence by the Holders of Obligations and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Holder of Obligations to exhaust any right
or remedy or to take any action against any Borrower, any other guarantor or any
other person, entity or property before enforcing this Guaranty against such
Domestic Guarantor.

 

9.Reinstatement. Notwithstanding anything in this Guaranty to the contrary, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any portion of the Guaranteed Obligations is revoked,
terminated, rescinded or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or any other person
or entity or otherwise, as if such payment had not been made and whether or not
the Administrative Agent or any other Holder of Obligations is in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.

 

10.Subordination. Each Domestic Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Domestic Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Loan Party to such Domestic Guarantor as subrogee of the
Holders of Obligations or resulting from such Domestic Guarantor’s performance
under this Guaranty, to the indefeasible payment in full of all Guaranteed
Obligations. Upon the occurrence of, and during the continuation of, an Event of
Default, if the Administrative Agent, on behalf of the Holders of Obligations,
so requests, any such obligation or indebtedness of any Loan Party to such
Domestic Guarantor shall be enforced and performance received by such Domestic
Guarantor as trustee for the Holders of Obligations and the proceeds thereof
shall be paid over to the Administrative Agent on account of the Guaranteed
Obligations and shall be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, but without reducing or affecting in any manner
the liability of any Domestic Guarantor under this Guaranty.

 



5

 

 

11.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of any Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by each Domestic Guarantor
immediately upon demand by the Administrative Agent.

 

12.Expenses. Each Domestic Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Holders’ of Obligations rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of the Holders of Obligations in any case commenced by
or against such Domestic Guarantor under Chapter 11 of the Bankruptcy Code of
the United States or any similar or successor statute. The obligations of each
Domestic Guarantor under the preceding sentence shall survive termination of
this Guaranty.

 

13.Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and each Domestic Guarantor.

 

14.No Waiver; Enforceability. No failure by the Holders of Obligations to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. The
obligations hereunder shall not be affected, limited or impaired by any acts of
any legislative body or governmental authority affecting any Borrower, including
but not limited to, any restrictions on or regarding the conversion of currency
or repatriation or control of funds or any total or partial expropriation of any
Borrower’s property, or by any economic, political, regulatory or other events
in the countries where such Borrower is located.

 

15.Binding Effect; Assignment. This Guaranty shall (a) subject to Section 9.14
of the Credit Agreement, bind each Domestic Guarantor and its successors and
assigns; provided, that no Domestic Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of each Lender
(and any attempted assignment without such consent shall be void) and (b) inure
to the benefit of the Administrative Agent and the Holders of Obligations and
their respective successors and assigns and any Holder of Obligations may,
subject to the terms and conditions of the Credit Agreement, without notice to
the Domestic Guarantor and without affecting the Domestic Guarantor’s
obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Domestic Guarantor
agrees that the Administrative Agent or any Holder of Obligations may, subject
to the terms and conditions of the Credit Agreement, disclose to any prospective
purchaser of all or part of the Guaranteed Obligations any and all information
in such Person’s possession concerning such Domestic Guarantor, this Guaranty
and any security for this Guaranty.

 

16.Condition of the Borrowers. Each Domestic Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower such information concerning the financial condition, business
and operations of such Borrower as such Domestic Guarantor requires, and that
neither the Administrative Agent nor any Holder of Obligations has any duty, and
such Domestic Guarantor is not relying on any Holder of Obligations at any time,
to disclose to such Domestic Guarantor any information relating to the business,
operations or financial condition of any Borrower.

 



6

 

 

17.Setoff. If and to the extent any payment is not made when due hereunder, each
Holder of Obligations and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Holder of
Obligations or any such Affiliate to or for the credit or the account of any
Domestic Guarantor against any and all of the obligations of such Domestic
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to such Holder of Obligations, irrespective of whether or not such
Holder of Obligations shall have made any demand under this Guaranty or any
other Loan Document and although such obligations of such Domestic Guarantor may
be contingent or unmatured or are owed to a branch or office of such Holder of
Obligations different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Holder of Obligations and
their respective Affiliates under this Section 17 are in addition to other
rights and remedies (including other rights of setoff) that such Holder of
Obligations or its respective Affiliates may have. Each Holder of Obligations
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided, that the failure to give such notice
shall not affect the validity of such setoff and application.

 

18.Representations and Warranties. Each Domestic Guarantor represents and
warrants that:

 

(a)               Such Domestic Guarantor (i) is duly organized or formed and
validly existing and (ii) is in good standing (to the extent such concept is
applicable to such entity), in each case under the Laws of the jurisdiction of
its incorporation or organization;

 

(b)               Such Domestic Guarantor has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under this Guaranty; and

 

(c)               The making and performance of this Guaranty by such Domestic
Guarantor have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Domestic Guarantor’s Organization Documents; (ii) result in the creation
of any Lien under (x) any Contractual Obligation to which such Domestic
Guarantor is a party or affecting such Domestic Guarantor or the properties of
such Domestic Guarantor or any of its Subsidiaries or (y) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Domestic Guarantor or its property is subject; (iii) conflict with or result in
any breach or contravention of, or require any payment to be made under (x) any
material Contractual Obligation to which such Domestic Guarantor is a party or
affecting such Domestic Guarantor or the properties of such Domestic Guarantor
or any of its Subsidiaries or (y) any material order, injunction, writ or decree
of any Governmental Authority or any material arbitral award to which such
Domestic Guarantor or its property is subject; or (iv) violate in any material
respect any Law;

 

except in each case referred to in clause (a)(ii) or (b)(i) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

19.Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the applicable Guaranteed Obligations are
denominated (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the Exchange Rate for the purchase of the
Obligations Currency with the Judgment Currency. Each Domestic Guarantor shall
indemnify the Holders of Obligations and hold the Holders of Obligations
harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by any Domestic Guarantor. If the Administrative Agent so
notifies the Domestic Guarantors in writing, at the Administrative Agent’s sole
and absolute discretion, payments under this Guaranty shall be the Dollar Amount
of the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.

 



7

 

 

20.Further Assurances. Each Domestic Guarantor agrees, upon the written request
of the Administrative Agent, to execute and deliver to the Administrative Agent,
from time to time, any additional instruments or documents reasonably considered
necessary by Administrative Agent to cause this Guaranty to be, become or remain
valid and effective in accordance with its terms.

 

21.Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Guaranty, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement, with respect to the Administrative Agent at its
notice address therein and with respect to any Domestic Guarantor at the address
set forth for the Company in the Credit Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent as provided for in the Credit Agreement.

 

22.GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

23.SUBMISSION TO JURISDICTION. EACH DOMESTIC GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FEDERAL OR
NEW YORK STATE COURT, AS THE CASE MAY BE. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY HOLDER OF OBLIGATIONS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY DOMESTIC GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 



8

 

 

24.WAIVER OF VENUE; SERVICE OF PROCESS. EACH DOMESTIC GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 23. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

25.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

 

26.Headings. Section headings in this Guaranty are for convenience of reference
only and shall not govern the interpretation of any provision of this Guaranty.

 

27.Additional Domestic Guarantors. Certain Subsidiaries of the Company shall be
required to become, and the Company will promptly cause each such Subsidiary to
become, in accordance with the Credit Agreement, a Guarantor and be made a party
to this Guaranty pursuant to this Section by the execution and delivery by the
Administrative Agent and such Subsidiary of a supplement in the form of Annex I
hereto and such additional documentation and legal opinions as the
Administrative Agent may reasonably request. The execution and delivery of any
such instrument shall not require the consent of any Domestic Guarantor
hereunder. The rights and obligations of each Domestic Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Domestic
Guarantor as a party to this Guaranty. Notwithstanding anything to the contrary
in this Guaranty and pursuant to Section 5.14(c) of the Credit Agreement, no (x)
Foreign Subsidiary that is a CFC, (y) Subsidiary substantially all of the assets
of which consist of Equity Interests or securities in one or more Foreign
Subsidiaries that are CFCs, so long as such Subsidiary does not conduct any
business or activities other than the ownership of such Equity Interests and/or
securities and does not incur and is not otherwise liable for any Indebtedness
or other liabilities or (z) Subsidiary whose Equity Interests are beneficially
owned directly or indirectly by a Foreign Subsidiary that is a CFC, shall be
required to become a Domestic Guarantor.

 



9

 

 

28.Counterparts. This Guaranty may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

29.Termination of Domestic Guarantors.

 

 

(a)               The obligations of any Domestic Guarantor under this Guaranty
shall automatically terminate in accordance with Section 9.14 of the Credit
Agreement.

 

(b)               Pursuant to Section 9.14(c) of the Credit Agreement, the
Administrative Agent hereby (i) acknowledges and confirms that the Guaranty by
Watts Water Quality and Conditioning Products, LLC (formerly known as Watts
Water Quality and Conditioning Products, Inc. (“Watts Quality”)), pursuant to
the Existing Guaranty is terminated as of the date hereof, and (ii) releases
Watts Quality from all of its duties and obligations under the Existing Guaranty
and the Credit Agreement, in accordance with Section 9.14 of the Credit
Agreement and all other related provisions, from the date of this Guaranty.
Except as otherwise expressly set forth herein with respect to Watts Quality,
this section does not release any Guaranty in respect of any other Domestic
Guarantor pursuant to the Credit Agreement or this Guaranty.

 

30.Amendment and Restatement; No Novation of Existing Guaranty. Each of the
Domestic Guarantors party to the Existing Guaranty acknowledges and agrees with
the Administrative Agent that this Guaranty is in no way intended to constitute
a novation of any obligations owed by the Domestic Guarantors to the
Administrative Agent under the Existing Guaranty and affirms its duties and
obligations under the terms and conditions of the Existing Guaranty, and agrees
that its guaranty of the repayment of the Borrower’s obligations outstanding
under the Existing Credit Agreement, as amended and restated as of the date
hereof by the Credit Agreement, remains in full force and effect and is hereby
ratified, reaffirmed and confirmed. Neither the execution, delivery and
acceptance of this Guaranty nor any of the terms, covenants, conditions or other
provisions set forth herein are intended, nor shall they be deemed or construed,
to effect a novation of any liens or indebtedness under the Existing Guaranty or
to pay, extinguish, release, satisfy or discharge (i) all or any part of the
indebtedness evidenced by the Existing Guaranty, (ii) the liability of any
Person under the Existing Guaranty or the other “Loan Documents” executed and
delivered in connection therewith, or (iii) the liability of any Person with
respect to the Existing Guaranty or any indebtedness or other obligations
evidenced thereby.

 



10

 

 

31.Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Domestic
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 31 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 31 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 31 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 31 constitute, and this Section 31 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Domestic
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Domestic Guarantor that has total assets
exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes or would become effective with respect to
such Specified Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Remainder of page intentionally left blank.]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

  wATTS WATER TECHNOLOGIES, INC.       By: /s/ Timothy M. Macphee   Name:
Timothy M. Macphee   Title: Vice President and Treasurer

 

Signature Page to Guaranty

 





 

 

  INITIAL SUBSIDIARY GUARANTORS:       WATTS REGULATOR CO.       By: /s/ Timothy
M. Macphee   Name: Timothy M. Macphee   Title: Vice President and Treasurer    
  DORMONT MANUFACTURING COMPANY       By: /s/ Timothy M. Macphee   Name: Timothy
M. Macphee   Title: Vice President and Treasurer       PVI INDUSTRIES, LLC      
By: /s/ Timothy M. Macphee   Name: Timothy M. Macphee   Title: Vice President
and Treasurer       AERCO International, Inc.       By: /s/ Timothy M. Macphee  
Name: Timothy M. Macphee   Title: Vice President and Treasurer

 

Signature Page to Guaranty

 





 

 

ACKNOWLEDGED AND AGREED:       JPMORGAN CHASE BANK, N.A., as   Administrative
Agent       By: /s/ Peter S. Predun   Name: Peter S. Predun   Title: Executive
Director  

 

Signature Page to Guaranty

 





 

 

ACKNOWLEDGED AND AGREED
SOLELY FOR PURPOSES OF CONSENTING TO
THE AMENDMENT AND RESTATEMENT
OF THE EXISTING GUARANTY:

 

WATTS WATER QUALITY AND CONDITIONING
PRODUCTS, LLC, formerly known as

WATTS WATER QUALITY AND

CONDITIONING PRODUCTS, INC.

 

By: /s/ Timothy M. Macphee   Name: Timothy M. Macphee   Title: Vice President
and Treasurer  

 

Signature Page to Guaranty

 





